Order filed July 12, 2022




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00609-CV
                                    ____________

                       THE STATE OF TEXAS, Appellant

                                          V.

  THE JAMAIL CHILDREN TRUSTS OF 2010, BY CHARLES EDWARD
                 LOBB, JR., AS TRUSTEE, Appellee


                   On Appeal from the County Court at Law No 1
                             Galveston County, Texas
                       Trial Court Cause No. CV-0087120

                              ABATEMENT ORDER

      On June 27, 2022, the parties filed a joint motion extend time to file
appellee’s brief. Appellee’s brief was originally due February 23, 2022. This court
has granted two motions to extend time to file appellee’s brief. The motion
explained that appellee requested additional time to file its brief because the parties
are engaged in mediation. The motion to extend time remains pending. Instead, the
court orders that this appeal be abated for mediation. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 12, 2022. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.